McMurray, Presiding Judge.
Defendant was charged, via Georgia uniform traffic citation, with speeding in that he was detected by radar traveling 73 mph in a 55 mph zone. The case was tried in the Probate Court of Bartow County and defendant was found guilty of the offense charged. Defendant appealed to the superior court and the decision of the probate court was affirmed. This appeal followed. Held:
1. Defendant challenges the sufficiency of the evidence and argues that the State failed to present the necessary foundation to support the radar test results. We agree.
In Wiggins v. State, 249 Ga. 302, 304 (2) (290 SE2d 427), the Supreme Court enumerates five elements “the General Assembly has imposed upon the admissibility of evidence of speed gained by a state law enforcement officer through use of a radar speed detection device.” Id. at 304 (2). In the case sub judice, the State failed to present evidence of at least one of these five essential elements. Consequently, there is no competent evidence to prove that defendant is guilty, beyond a reasonable doubt, of traveling 73 mph in a 55 mph zone. See OCGA § 40-6-181 (b).
2. It is unnecessary to address the remaining enumerations of error.

Judgment reversed.


Sognier, C. J., and Andrews, J., concur.

*803Decided October 28, 1991
Reconsideration denied November 14, 1991.
Philip L. Westee, pro se.
Darrell E. Wilson, District Attorney, for appellee.